DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 19-36 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest art known to the Examiner is listed on the attached PTO 892 and IDS forms.  Mityakov et al, Gradient heat flux sensors for high temperature environments,  Sensors and Actuators A 176 (2012) , for example, disclose layered composites which create a heterogenous gradient heat flux sensor, Figures 1-4, page 2 and corresponding text. However, none of the references or combinations thereof anticipate or make obvious, inter alia, “ filling gaps between adjacent ones of the semiconductor ridges with one or more materials comprising metal so that  i) metal-semiconductor contact junctions are formed on at least the first sidewalls of the semiconductor ridges and ii) gap-fillers constituted by the one or more materials and located in different ones of the gaps are separate from each other so that the metals of the gap-fillers located in different ones of the gaps are free from metallic contacts between each other, wherein the semiconductor ridges and the gap-fillers constitute an anisotropic multilayer structure for forming electromotive force in a direction perpendicular to the semiconductor ridges and parallel with the planar surface in response to a heat-flux through the anisotropic multilayer structure in a direction perpendicular to the planar surface”, as required by present Claim 19, and dependent Claims thereof, Claims 20-36.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




AGG
June 2, 2022

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812